AO 245[) (Rev. ll/l6) Judgrnent in a Crimina| Case for Revocations

 

 

Sheet l
UNITED STATES DISTRICT COURT
Western District of Arl<ansas
UNITED STATES OF AMERICA Judgment in a Criminal Case
V. (For Revocation of Probation or Supervised Release)
MICHAEL RAY SANDERS Case No. 5113CR50078-001

USM NO. 11735-010
__ __ Jac_l_<__Schisler

THE DEFENDANT_ Defendant s Attomey

admitted guilt to violation numbers 2,_3,_4_, 6, ang __ ___ ____ of the term of supervision.

I:] was found in violation of condition(s) count(s) _ _____ after denial of guilt.

The defendant is adjudicated guilty of these violations:

Vio|ation Number Nature of Violation Violation Ended
Two Standard Condition 31 Failure to answer truthfully all inquiries by USPO 02/27/2018
Thl'ee Standard Condition 5: Fail to work regularly ata lawful occupation 03/08/2018
FOUI’ Criminal Monetary Penalties: Failure to make payments per schedule 02/'28/2018
Six Mandatory Condition: New law violation 01/23/'2018
Eight Mandatory Condition: New law violation 0'7/13/2017
The defendant is sentenced as provided in pages 2 through § _ __ of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

§ Upon motion of the Government, the Court dismissed violation(s) l, 5, and 7 and the defendant is discharged as to such
violations(s) condition

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. lf ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances

   
 
  

Last Four Digits of Defendant’s Soc. Sec. _1312 _ _ Janual_»y_ 10_ 2019 _

». .; of imposition o/f_,luag%m
v jeff

_-"? , . ..

_e, ature of .ludge

Defendant’s Year of Birth: _lLS

 

City and State of Defendant’s Residence:
Van Bure_n_,_Arkansas

 

_ _ Timothy L. BrOOkS. U.S. District Judge _
Name and Tit|e of.ludge

________ __ _LU_ _ 51qu ___

Dat€ viii

 
 

AO 245D (Rcv. l 1/16) Judgmenl in a Criminal C`asc l`or Rcvocations
Sheet 2- |mprisonment

 

.ludgmcnt - Pagc 2 o|`
DEFENDANTZ MICHAEI. RAY SANDERS
CASE NUMBERZ 5113CR50078-O()1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: Nine (9) months.

l:l The court makes the following recommendations to the Bureau of Prisons:

i:l The defendant is remanded to the custody of the United States Marsha|.

l:l The defendant shall surrender to the United States Marshal for this district:

l___l at [:] a.m. l:l p.m. on
I:l as notified by the United States Marshal.

IX] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
IZI before l p.m. on February 18, 2019
l___] as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment
UN|TED STATES MARSHAL
By

DEPUTY UN|'I`ED STATES MARSHAL

AO 245D (Rcv. | |/ | 6) Judglnent in a Criminal Casc l`or Re\'ocations
Shcet 3 _ Super\'iscd Rcleasc

 

Judgment_Pagc 3 of 8
DEFENDANT: MICHAEL RAY SANDERS
CASE NUMBER: 5:l3CR50078-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: 'l`wo (2) years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance You 'must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
|:| The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (c/ieck ifapp/ivab/e)

s»s\»~

4. § You must cooperate in the collection of DNA as directed by the probation officer. (c/ieck §fapplicable)

5. [:| You must comply with the requirements of the Sex Offender Registration and Notitication Act (42 U.S.C. § 16901, el seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicabic)

6. |:| You must participate in an approved program for domestic violence. (¢~/wclt ijfupplimble)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

AO 245D (Rcv. l l/ lo) .|udgmcnl in a Criminal Case for Rcvocations
Shccl 3A _ Supcrviscd Rclcase

Judgmcnt_Pagc 4 of 8
DEFENDANTZ MICHAEL RAY SANDERS
CASE NUMBERZ 5113CR50078-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how

and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change If
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as your position
or your job responsibilities), you must notify the probation officer at least 10 days before the change lf notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer. `

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact
the person and confirm that you have notified the person about the risk.

l3. You must follow the instructions of the probation officer related to the conditions of supervision

go

U.S. Probation Oftice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Ove/‘view of Probation and
Supe)'\'ised Re[ease Conditions, available at: www.uscourts.gov.

Defendant‘s Signature _ _ Date

AO 245D (Rev. | l/ l()) Judgmcnt in a Criminal Case for Revocations
Shcct 3D - Supcrvised Release

 

.ludgmcnl-Pagc 5 l of 8
DEFENDANTZ MICHAEL RAY SANDERS
CASE NUMBERZ 5213CR50078-OOI

SPECIAL CONDITIONS OF SUPERVISION

l. Until the financial penalties are paid in full, defendant shall not incur any new debt nor establish any bank or credit
accounts unless receiving prior approval from the probation officer, and will make any financial information concerning
his financial status available to the probation officer upon request.

AO 245D tRev. | l/|()) Judgment in a Criminal Case for Revocations
Sheet 5 _ Criminal Monetary Penaltics

 

.ludgment - Pagc 6 of 8
DEFENDANT: MICHAEL RAY SANDERS
CASE NUMBER: 5:13CR50078-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS S 0 $ 0 $ 25,000* $ 184,602.60*

*remaining balance

\:I The determination of restitution is deferred until . An A/)zended Judgment in a Crimi)m! Case (AO 245C) will
be entered after such determination.

I:l The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment', unless specif

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfede
victims must be paid before the United States is paid.

Name of Pavee Total Loss** Restitution Ordered Priori§y or Percentag¢
Edd Compton, III $96,085.99
10623 Riverview

Houston, TX 77042

Adam Thomas $4,852.96
17409 Lowery Avenue
Logan, IL 62846

rini rhomas _ $4,852.96
5568 South Logan Road
West Frankfurt, IL 62896

Mike Waitman $7,279.35
390| SW ll?>‘h Street
Ok|ahoma City, OK 73173

See Pages 7 of 8 for
Additional victims in this case

TOTALS $ 0.00 $ 0.00

E] Restitution amount ordered pursuant to plea agreement $

[l The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before tl
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

>14 The court determined that the defendant does not have the ability to pay interest and it is ordered that:

the interest requirement is waived for the § fine g restitution.
[:I the interest requirement for the I:] fine l:i restitution is modified as follows:
* Justice for Victims of Trafficking Act of 2015, Pub. L. No. l 14-22.

** Findings for the total amount of losses are required under Chapters lO9A, 1 lO, llOA, and ll3A of 'l`itle 18 for offenses committc
on or after September 13, 1994, but before April 23, 1996.

AO 245D (Rev. l |/l()) Judgment in a Criminal Casc for Revocations
Sheet 5B _ Criminal Monctuty Penaltics

 

Judgincnt_Page 7 o|` 8
DEFENDANTE MICHAEL RAY SANDERS
CASE NUMBER: 5213CR50078-001

ADDITIONAL RESTITUTION PAYEES

Priority or

Name of Payee Total Loss* Restitution ordered Percentage
'l`ad Ackerman $6,988.1710-

5201 Langfield Road, Suite A

Houston, TX 77040

Kim Johnson 516,014.50

929 l“ Avenue
Williston, ND 58801

Joseph Zaremba $9,705.81
73-4344 Pahee Place

Kailua-Kona, HI 96740

Jerry Bensinger $38,822.86
1197 'l`rails Edge Drive

Hubbard, OH 44425

* Findings for thc total amount of losses arc required by Chapters lO9A, l 10_ l IOA, and l l3A ofTitlc 18 for offenses committed on or after
September 13, |994. but before April 23, 1996.

AO 245D (Rcv. l |/16) Judgment in a Crimina| Case for Rcvocations
Sheet o _ Schedule of Payments

 

.Iudgmcnt_Pugc _ 8 of 8
DEFENDANTI MICHAEL RAY SANDERS
CASE NUMBER: 5: l3CR50078-001

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as f`o|lows:
A Lump sum payment of $ 209,602.60 due immediately, balance due

I:] not later than ,Ol'
g inaccordance with [:] C, [:I D, l:l E, or Fbelow); or

B I:l Payment to begin immediately (may be combined with I:I C, I:l D, or |:l F below); or

C l:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D I:\ Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence _ (e.g., 30 or 60 days) after release from imprisonment to

term of supervision; or

E \:l Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release
from imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay.

F IE Special instructions regarding the payment of criminal monetary penalties:

If not paid immediately, any unpaid financial penalty shall be paid by the defendant during his term of imprisonment in
quarterly installments of $25.00 or 10% of the defendant’s quarterly eamings. whichever is greater. The payment of any
remaining balance shall be a condition of supervised release and may be paid in monthly installments of $200 or 10% of
defendant’s net monthly household income, whichever is greater, with the entire balance of the restitution and fine to be paid
in full no later than one month prior to the end of` the period of supervised release.

Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment
of criminal monetary penalties is due during the period of imprisonment All criminal monetary penalties, except those payments
made through the Federal Bureau of Prisons’ lnmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount and
corresponding payee, if appropriate

I:] The defendant shall pay the cost of prosecution
l:i The defendant shall pay the following court cost(s):

I:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 (l) assessment, (2) restitution principal, (3) restitution interest. (4) fine principal, (5) fine
interest, (()) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

